Order of this court entered May 26, 1948, insofar as it appointed the Honorable Peter Schmuok as Official Referee herein, is hereby vacated, and it is ordered that the Honorable John P. Cohalan, Official Referee, be and he is hereby appointed to take such evidence as may be produced by the respective parties herein upon the question of the ownership of the fund and to report the same with his opinion thereon to the court at Special Term. Present — Peck, P. J., Glennon, Cohn, Callahan and Shientag, JJ. [See 273 App. Div. 963.]